NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                           DEC 24 2019
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
RALPH COLEMAN; WINIFRED                          Nos. 18-16445
WILLIAMS; DAVID J HEROUX;                             19-15006
DAVID MCKAY; JOSEPH ROY,
                                                 D.C. No.
              Plaintiffs-Appellees,              2:90-cv-00520-KJM-DB

 v.
                                                 MEMORANDUM*
GAVIN NEWSOM, Governor of the State
of California; RALPH DIAZ, Secretary of
the California Department of Corrections
and Rehabilitation; KEELY BOSLER,
Director of the Department of Finance;
STEPHANIE CLENDENIN, Director of
the Department of State Hospitals,

              Defendants-Appellants.


                   Appeal from the United States District Court
                      for the Eastern District of California
                   Kimberly J. Mueller, District Judge, Presiding

                     Argued and Submitted December 6, 2019
                            San Francisco, California




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Before: SILER,** BYBEE, and R. NELSON, Circuit Judges.

      Appellants appeal portions of the district court’s July 3, 2018 order limiting

the California Department of Corrections and Rehabilitation’s (CDCR’s) use of

telepsychiatry for certain inmates and directing the Special Master to draft a

telepsychiatry policy incorporating those limitations. The parties are familiar with

the facts, so we do not recite them here. Because we lack jurisdiction, we dismiss

the appeal.1

          We have jurisdiction over a district court’s order “granting” or “modifying”

an injunction. 28 U.S.C. § 1292(a)(1). When, as here, the district court’s order

does not on its face grant an injunction, the order is appealable only if the order (1)

has the “practical effect” of granting an injunction, (2) has “serious, perhaps

irreparable consequences” for the appellant, and (3) “can be effectively challenged

only by immediate appeal.” Thompson v. Enomoto, 815 F.2d 1323, 1326–27 (9th

Cir. 1987) (citing Carson v. Am. Brands, Inc., 450 U.S. 79, 84 (1981)).

      The July 2018 order does not meet these requirements. The telepsychiatry

limitations articulated in the order merely reiterate the same limitations enumerated

in the district court’s October 10, 2017 order, which Appellants chose not to

      **
            The Honorable Eugene E. Siler, United States Circuit Judge for the
U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
      1
          The parties’ motions to take judicial notice are GRANTED.
                                           2
appeal. Appellants argue that the language of the telepsychiatry limitations in the

October 2017 order was permissive, so the mandatory language used in the July

2018 order imposed a new injunction. We find this argument unpersuasive. The

October 2017 order was sufficiently clear that the telepsychiatry limitations were

mandatory. Accordingly, the telepsychiatry limitations contained in the July 2018

order do not have the “practical effect” of granting an injunction. Thompson, 815

F.2d at 1326.

      The same is true of the July 2018 order’s direction that the Special Master

draft a telepsychiatry policy. An injunction is an order “(1) directed to a party, (2)

enforceable by contempt, and (3) designed to accord or protect some or all of the

substantive relief sought by [the] complaint in more than preliminary fashion.”

Orange Cty. Airport Hotel Assocs. v. Hongkong & Shanghai Banking Corp., 52

F.3d 821, 825 (9th Cir. 1995) (internal quotation marks omitted). This provision

of the July 2018 order is not directed at Appellants. Rather, it is directed at the

Special Master. Indeed, Appellants need not do anything in response to this

provision. It thus did not have the “practical effect” of granting an injunction. See

Thompson, 815 F.2d at 1326. Nor does this provision modify an existing

injunction, as it did not “substantially change[] the terms and force” of the Order of




                                           3
Reference issued by the district court in 1995. See Gon v. First State Ins. Co., 871

F.2d 863, 866 (9th Cir. 1989).

      Our lack of jurisdiction over this appeal is reinforced because Appellants can

obtain the relief they seek in a later appeal. See United States v. El Dorado Cty.,

704 F.3d 1261, 1265 (9th Cir. 2013) (noting that appellate jurisdiction over an

interlocutory order is likely improper when a party “can appeal the same legal

issues” and seek “‘relief [that] will be available at a later date, in the ordinary

course of litigation’” (quoting L.A. Mem’l Coliseum Comm’n v. Nat’l Football

League, 634 F.2d 1197, 1202 (9th Cir. 1980))). The district court has never

ordered Appellants to comply with the telepsychiatry policy drafted by the Special

Master pursuant to the July 2018 order. Instead, the parties are preparing for a trial

on whether CDCR’s use of telepsychiatry complies with the Eighth Amendment

and, if it does, what limitations on telepsychiatry should apply. Depending on the

outcome of that trial, Appellants can obtain the relief they seek in the district court.

And if Appellants are unsuccessful at trial, Appellants can seek relief from this

court by appealing any order issued by the district court after that trial is complete.

Thus, the legal issues encompassed by the July 2018 order can be “effectively

challenged” in a later appeal. See Thompson, 815 F.2d at 1327.




                                            4
      APPEAL DISMISSED.2




      2
        Appellants were sued in their official capacities in the district court.
Because of intervening changes in California’s government, the individuals listed
in the caption on the docket no longer occupy the government positions described
in the caption. Concurrent with filing this disposition, the Clerk is directed to
amend the caption so that it lists the individuals who currently occupy those
positions, as reflected in the caption on this Memorandum.
                                         5